                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                    CRIMINAL NO. 1:16-00070

CURTIS LYNN MORGAN

                      MEMORANDUM OPINION AND ORDER

         In Bluefield, on November 19, 2019, came the defendant, in

person and by counsel, John C. Anderson, II; came the United

States by Timothy Boggess, Assistant United States Attorney; and

came Senior United States Probation Officer Brett S. Taylor, for a

hearing on the petition to revoke the defendant's term of

supervised release.

     At that hearing, the court took up the Motion to Withdraw as

counsel (ECF No. 42), filed by Mr. Anderson.

     While the Sixth Amendment affords a criminal defendant the

counsel of his choosing, “the right to counsel of choice does not

extend to defendants who require counsel to be appointed for

them.”    United States v. Gonzalez-Lopez, 548 U.S. 140, 151 (2006);

see also United States v. Gallop, 838 F.2d 105, 108 (4th Cir.

1988) (“An indigent defendant, moreover, has no right to have a

particular lawyer represent him and can demand a different

appointed lawyer only with good cause.”), abrogated on other

grounds as recognized by United States v. Ductan, 800 F.3d 642

(4th Cir. 2015).    The United States Court of Appeals for the

Fourth Circuit considers three factors in deciding whether a

district court has abused its discretion in ruling on a motion to
substitute counsel:    (1) timeliness of the motion; (2) adequacy of

the court's inquiry; and (3) “whether the attorney/client conflict

was so great that it had resulted in total lack of communication

preventing an adequate defense.”       United States v. Blackledge, 751

F. 3d 188, 194 (4th Cir. 2014) (quoting Gallop, 838 F.2d at 108

(internal citations omitted)).   In making its decision, “the court

is entitled to take into account the countervailing state interest

in proceeding on schedule.”    Gallop, 838 F.2d at 108.    If the

appeals court determines that a district court has abused its

discretion in denying a motion to withdraw, that ruling is subject

to harmless error review.   United States v. Horton, 693 F.3d 463,

467 (4th Cir. 2012).

     In this case, the court determined that the motion to

withdraw was untimely, filed as it was on the Friday before the

scheduled hearing on Monday.   As to the adequacy of the court’s

inquiry, the court conducted a hearing and heard from both

defendant and Mr. Anderson.    However, the third factor does not

weigh in favor of allowing Mr. Anderson to withdraw.      At the

hearing, it was clear that the attorney/client conflict was not so

great as to result in a total breakdown in communication between

defendant and his attorney.    Rather, it appeared to the court that

Mr. Anderson stood ready and able to represent defendant and that

defendant’s complaint regarding Mr. Anderson’s services was not

justified.   See United States v. Smith, 640 F.3d 580, 588 n.4 (4th

Cir. 2011) (“To warrant substitute counsel, a defendant must show


                                   2
justifiable dissatisfaction with appointed counsel. . . .

Justifiable dissatisfaction sufficient to merit substitution of

counsel includes a conflict of interest, an irreconcilable

conflict, or a complete breakdown in communication between the

attorney and the defendant.”) (emphasis added).

     For these and other reasons placed on the record at the

hearing, the motion to withdraw was DENIED.

     Next, defendant asked the court that he be allowed to proceed

pro se.   The court then proceeded to question defendant in order

to determine whether his decision to represent himself was made

knowingly and voluntarily.   In the course of that questioning,

defendant asked for a continuance of the hearing and that he be

allowed to retain counsel of his own choosing.             Whereupon, the

court GRANTED defendant’s request and he was given two weeks to

retain counsel to represent him in this matter.             Retained counsel

should file a notice of appearance no later than December 2, 2109.

If and when new counsel enters an appearance, the court will

relieve Mr. Anderson as counsel.       This matter is CONTINUED until

December 12, 2019, at 12:00 p.m., in Bluefield.

     The Clerk is directed to send a copy of this Order to counsel

of record and the CJA Supervising Attorney.

     IT IS SO ORDERED this 20th day of November, 2019.

                               ENTER:


                                        David A. Faber
                                        Senior United States District Judge

                                   3
